Name: Commission Regulation (EC) No 637/94 of 22 March 1994 amending Regulation (EC) No 555/94 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 79/ 14 23. 3. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 637/94 of 22 March 1994 amending Regulation (EC) No 555/94 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 555/94 (3) issued an invitation to tender for the supply, as food aid, of 61 512 tonnes of cereals ; whereas some of the condi ­ tions specified in the Annex to the Regulation should be altered, HAS ADOPTED THIS REGULATION : Article 1 For lot C of Regulation (EC) No 555/94, point 10 of the Annex is replaced by the following : ' 10 . Packaging and marking (") (9) (10) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA (2) (c) and IIA (3)) Markings in English'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 71 , 15. 3 . 1994, p. 3 .